                                                   

                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

BRITTANY BISHOP                                                                         PLAINTIFF

V.                                                      CIVIL ACTION NO.1:18-CV-46-SA-DAS

MICHAEL JOSEPH STREET, IN HIS
PROFESSIONAL AND INDIVIDUAL
CAPACITIES, AND LNR SERVICES LLC,
A NEW JERSEY CORPORATION                                                            DEFENDANTS

                    AGREED ORDER OF DISMISSAL WITH PREJUDICE
       THIS DAY this cause came before the Court on the ore tenus joint motion of the parties to

dismiss this cause of action against Defendants Michael Joseph Street and LNR Services LLC with

prejudice. This Court, having been advised that this cause has been fully resolved, is of the opinion

that said motion is well taken and should be granted.

       IT IS, THEREFORE, ORDERED that Plaintiff Brittany Bishop’s claims against

Defendants Michael Joseph Street and LNR Services LLC are hereby dismissed, with prejudice,

with each party to bear its own costs, expenses, and attorney’s fees.

       SO ORDERED, this the 11th day of March, 2019.



                                                      /s/ Sharion Aycock
                                                      UNITED STATES DISTRICT JUDGE
AGREED TO BY:
s/ Brian L. Starling
Brian L. Starling (MB # 102878)
Attorney for Plaintiffs


s/ Arthur D. Spratlin, Jr.
Arthur D. Spratlin, Jr. (MB # 9035)
Attorney for Defendants




 
